Citation Nr: 1643025	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  15-08 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Veterans Retraining Assistance Program benefits in the amount of $3570.67 plus accrued interest thereon. 


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The appellant served on active duty for training from November 1975 to July 1976.  

This appeal arises from an August 2014 decision by the Committee on Waivers and Compromises at the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The appellant resides in the jurisdiction served by the Baltimore, Maryland RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant was scheduled to testify at a hearing to be held at the Board of Veterans' Appeals in Washington in October 2016.  The appellant's February 2015 substantive appeal, however, requested that she be afforded a travel board hearing at the regional office serving her jurisdiction.  Traditionally, the Board did not hold travel board hearings at the Baltimore Regional Office.  The undersigned notes, however, that such hearings are currently scheduled for March 2017.  

Accordingly, the case is REMANDED for the following action:

The Baltimore RO should schedule the claimant for a video conference hearing on a date consistent with her docket number.  Should the appellant's docket number preclude her from being placed on the March 2017 docket the appellant should be informed, and informed of her alternatives to a travel board hearing at the Baltimore RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


